Citation Nr: 1427937	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right index finger disorder.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
In June 2012, the Board remanded this case to provide the Veteran an opportunity to participate in a VA hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's 2013 Board hearing, he testified that he was treated for a back injury and underwent surgery on his finger at Leonard Wood Army Hospital during service.  As these records would be material to the elements necessary to prove the Veteran's claims and as he has identified the hospital and time period where treatment took place, the appeal must be remanded so that these records may be obtained.  38 C.F.R. § 3.159(c).

The Veteran also identified treatment providers not previously of record, including: a Dr. Holt, who treated the Veteran at an outpatient clinic at St. Luke's hospital within a year of discharge; Drs. Gladney and Walls, who treated the Veteran during the 1970's; a Dr. Russell, located on Natural Bridge Road, who treated the Veteran during the 1980's; and a Dr. Hope, who treated the Veteran's finger at an undisclosed point.  Efforts to obtain these records should be undertaken.

Additionally, the record indicates that the Veteran was discharged from service for medical reasons.  As such, the Veteran's administrative personnel records could be relevant to the issues on appeal.  The Board acknowledges that the Veteran's service treatment records are not available, but it is unclear if his administrative service records are available.  Thus, additional action is required. 

Finally, the Veteran should be examined in order to determine whether any current finger or back injuries are attributable to service or to any intervening causes following service.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his attorney that the Veteran may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back or finger symptomatology.  An appropriate amount of time to submit evidence should be provided. 

2.  Request from the Veteran and his attorney the addresses and treatment dates for any medical provider who treated the Veteran for his back and finger disorders since separation from service.  The addresses and treatment dates should include Drs. Holt, Gladney, Walls, Russell and Hope.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to submit such reports.

3.  Obtain the Veteran's treatment records from General Leonard Wood Army Community Hospital from April 1970 to June 1970.  If no relevant records exist, annotate the claims file.  Additionally, notify the Veteran and his attorney of such and provide them with an opportunity to submit such reports.

4.  Obtain a complete copy of the Veteran's service personnel records from the National Personnel Records Center.  If the requested records are unavailable, a negative reply should be associated with the claims file.

5.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that any identified back or finger condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file and conduct any necessary testing. 

The examiner should address whether any identified  conditions are attributable to service or to any intervening causes or injuries following service, and provide an explanation for all elements of his/her opinion.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his attorney with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



